Thomas, J.
We think the instructions of the court below wrere correct. To “ forthwith impound ” is to impound without unnecessary delay. The act of impounding by the field driver does not require that he should open or close the gate. The *314pound is under the care and in the custody of a keeper e.ected for the purpose. Rev. Sts. c. 19, §§ 20, 21.
The field driver, it- is plain, was not responsible for the act of the pound keeper in removing the horse from the pound without bis direction or consent.

Exceptions overruled.